DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  “and and” in lines 4-5 should be “and”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 8, the disclosure does not provide enough information for any person of ordinary skill in the art to make or use the vehicle to have a floor electronically retractable without undue experimentation. The claim and the disclosure do not describe how the electric pulley slides the floor and do not describe where the floor retracts to. The amount of direction provided by the inventor is inadequate to support the claim. The claim also did not recite the critical feature of electric pulley, which is taught as critical in the specification. See MPEP 2164.01(a) and 2164.08.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “said detachable door” in line 3. However, the figures do not show a detachable door; the figures instead show a door pivotable around a vertical side axis (11 in Fig. 4A). For examining purposes, the “detachable door” is interpreted as “the door”.
Claim 9 recites the limitation “the said detachable door” in line 3.  There is insufficient antecedent basis for the limitations in the claim.
Claim 9 further recites buttons for controlling a window and a row seat. It is unclear what are the functions controlled by the buttons.
Claim 10 is rejected due to its dependency on the rejected claim 9.
Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive.
In page 4 paragraph 1 of Applicant’s response, Applicant argues the prior arts do not disclose nor teach a shield that pivotally attaches to the headband and is configured to pivotally secured to both ends of the headband. Examiner respectfully disagrees. The limitations, headband and shield, are not disclosed in the original disclosure, render the limitations as new matter. It is unclear what Applicant is referring to as the headband or the shield. It is apparent, based on the figures and specifications, that the claimed invention possesses no such limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roldan Gonzalez et al. (US 10189413) and De Gaillard (US 20050073167) disclose retractable floor; Nishimura et al. (EP 0958960) and Achim (DE 19958676) disclose seats stored underneath floor.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./               Examiner, Art Unit 3612       

/JASON S MORROW/              Primary Examiner, Art Unit 3612